EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by John A. Radi on 1/28/2021.


EXAMINER’S PROPOSED AMENDMENT

Claims


Amendments to the Claims:
Please further amend the following claim:
Listing of Claims:
16.  (Currently Amended) A display control apparatus configured with memory and a processor, the processor programmed to perform the following:	
	display a multi-dimensional table that includes three or more axes which extend in different directions and on each of which a plurality of items are disposed and a plurality of tables each including a plurality of cells that indicate a correlation between items disposed on two orthogonal axes of the three or more axes, each of the plurality of tables configured to be scrolled in two directions corresponding to the two orthogonal axes, 
	in the event a scroll operation is performed in a first axial direction on any selected first table from the plurality of tables, the processor is programmed to perform a scroll on only the a second table which is adjacent to the first table with a first axis interposed therebetween, the scroll on the second table performed in the first axial direction in conjunction with the first table.



ALLOWANCE
2.	Claims 1-17 are allowed. 
3.	This application claims foreign priority to 2018-071509 (JP), filed 4/3/2018.
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
5.	The following is an examiner’s statement of reasons for allowance: The claims describe generating multiple tables with cells having items on three or more axis which extend in different directions. The tables are configured to be scrolled in two directions with respect to the orthogonal axes. When a scroll operation occurs on any first table that is selected then the table next to that table a second table is scrolled along with the first table in conjunction with the axis. In the prior art all the tables across the axes would be scrolled. For example a first quadrant comprising two axes that are orthogonal having 2 or more tables and a second quadrant of two axes with 2 or more tables would all be scrolled together along an axis in the prior art. The invention allows individual selection and scrolling of only the selected and nearest second table without scrolling other tables regardless if they are in the same or different quadrants of the orthogonal axes, thereby improving the presentation and navigation of table items.
5.	The cited reference of Excel screenshots (NPL) does show multiple axes having a table with items including scrolling in directions that are along the axes. However all tables are There is no selective scrolling of a table pair with the axes. Furthermore none of the cite references teach or suggest the claimed features.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
References Cited
9.	The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Audet et al. (U.S. Pub 2020/0057795) discloses “Method Of Displaying An Axis Of User-Selectable Elements With Adjacent Additional Element”
Chan et al. (U.S. Pub 2014/0136939) discloses “User Control For Viewing Data In Large Data Sets”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached on M-F 10:30 am - 7:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Manglesh M Patel/
Primary Examiner, Art Unit 2178
1/28/2021